Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Amendment
Applicants amendment filed 11/1/2022 has been received and entered.  Claims 10 and 18 have been amended (to add punctuation), and claim 25 has been added.  
Claims 1-25 filed 1/7/20019 are pending.
	
Election/Restriction
Applicant’s election of Group III in the reply filed on 11/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon review, it appears that the method of Group I is implemented by the system of Group III, and would not be a burden to examine together.  Further, upon initial search and review, it appears that Group II, claim 14, provides one additional step where the sequences are translated and in view of the requirement of targeted loci in the other groups appears to be an obvious step for analysis of splice variants.  Similarly, for the species election, the number of loci would dictate the number of primer pairs, and the types of possible variations/modifications observed do not appear to be a burden to examine.
Accordingly, the restriction requirement is withdrawn.



	Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Priority
	This application filed 1/7/2019 claims benefit to US Provisional application 62/614088 filed 1/5/2018; and is related to PCT/US1912511 filed 1/7/2019 by virtue of the benefit claim to the provisional application, common inventors and assignee.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2019 and 1/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example [0062].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
It is noted that sequences that meet the requirements of 37 CFR 1.821 are present in the specification (see [0219] and Figure 27 for example).
Granted (see paper entered 4/18/2019).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, each of the independent claims are vague and unclear on how ‘based on a gene model’ is intended to be implemented or based on when practicing the claims.  A search of the specification finds literal support for the term model 34 times, however in each place it provides at best examples of elements of genes that may exist, for example the identification of splice junctions (page 4) and fails to provide what a model encompasses or what the step does when based on the model.  Further, it is unclear and undefined on what is being done when ‘generating’ a ‘modified reference genome’.  It is unclear what is modified, or what is generated as a final product such that the metes and bounds of the resulting information is clearly set forth, which is critical for the final aligning step.  Dependent claims are included in the basis of the rejection because they rely on the practice of these steps and do not resolve the issues raised.
Providing more detailed steps of how a model is created or implemented would address the basis of the rejection.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is generally directed to a computer implemented method of aligning RNA sequences to a reference genome, where associating regions of interest to loci and identifying potential variants from sequence read data of a sample.  More specifically, the claims recite and require receiving sequence data, generating target sequences, generating a modified reference genome based on the transcripts, and aligning reads from a test sample with the modified reference genome to provide a profile.  The method of claim 14 provides similar steps, but provides that the loci are assigned primer sequences as set forth in claim 2.  The system of claim 15 provides a computer with a processor and memory for implementing the method of claim 1.  Dependent claims set forth the nature of the potential differences when aligned, and that there is a designation that the sequences are on or off target sequences, or that unidentified sequences are not provided in a ‘gene model’.
For step 1 of the 101 analysis, the claims set forth instructional steps for analyzing sequence read data, and without the processor and memory would not be found to be patent eligible.  It is noted that none of the claims recite or require details on the implementation, and could be performed through observation and by a person.  However, the steps recite the use of a processor and are to be performed through the use of a computer, and found to be directed to a 
For step 2A of the 101 analysis, the judicial exception of the claims are all the steps of accessing RNA sequence data.   The step of aligning and comparing sequence to arrive at the identification of loci or variants in sequences are instructional steps.  The claim requires broadly and simply ‘generating’ and ‘aligning’ within a sequence without any specific indication of the data received or requirements of the generation steps that result in a reference for aligning.  The judicial exception is a set of instructions for analysis of sequence data.  In view of the breadth of the claim and guidance of the specification, this is considered to be in the category of a Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  There is no requirement on the amount or complexity of the data received, nor specific steps of generating or the model that is used, and can comprise sequences and steps as illustrated in the figures, such as fig 28.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied, and appears to be an analysis process implemented in a computer environment.  This judicial exception requires steps recited at high level of generality for the analysis of sequence data, and is not found to be a practical application of the judicial exception nor is there evidence of significantly more as broadly set forth.
 For step 2B of the 101 analysis, initially it is noted that he claims do not recite or require any details on implementation and are interpreted to no comprise any additional elements to evaluate under step 2B beyond that the analysis is performed by a processor.  Each of the 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and analyze read data of sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (identifying a repeat in read data that is present at a loci/allele) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the 

Conclusion
No claim is allowed.
A review of the art of record for identifying transcript sequences from a genome can be illustrated in the work of the Venter Institute team to create artificial genomes.  While the genome was highly modified, in essence it was effectively a copy an existing plan/genome. In this case, they acted more like scribes than authors. At the time and currently, synthetic biologists are also working on changing DNA sequences — trying to engineer microbes for practical applications such as decontaminating toxic waste, tracking down tumours or secreting biofuels — but few work with more than ten genes at a time.  Tom Knight, a computer scientist and cofounder of start-up company Gingko BioWorks in Boston, invented BioBricks while working at MIT and has redesigned the system for industrial applications. The proprietary version can assemble up to ten parts in a single reaction, says company co-founder Barry Canton. This allows researchers to work on DNA molecules with as many as 100,000 base pairs, although most of the pathways that Gingko is working on are half that size. Just as importantly, ab initio a functional genome.
Additionally it is noted that the study of CRSPR is an active area of study, in particular with respect to designing gRNA and modification of genomes and the problems of designing for off-target effects ) for example as in Zhang et al. (Nucleici acids Vo 4, 2015 at https://doi.org/10.1038/mtna.2015.37).  Together the art provides knowledge that some genes undergo alternative splicing, or represent variants introduced naturally or with artificial means, and that the resulting differences can be observed in the genome itself or in the transcript that is generated from a loci.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631